              Case: 3:19-cv-00033-slc Document #: 11-2 Filed: 06/18/19 Page 1 of 3




 srårroÍwbco,rr,n                      Dlscrimlnatlon        Complaint                   ERD case #
                                                                                         cR
                                                                                                             For oflioo uoe onl¡i
 9"p':¡ty;,Ë;;iDrvoroprnant WigcOnSln
 Equsl Rlohtr glvtslon
                                                    FalrEmfläyment
                                                      LaW
 Authorí¡ation lor lhie forrn is provide d unrJor Seclion 1 1 1.39(1 ), Wisconsin Stslt¡lß¡'
 Pprsonel lnformqllon you provide ntay bo usod for tecondsry purpo3es [Prlvacy Lâw, E, 1õ.04{l Xm),
 Wisconsin Slatuttsl.
              READ inrtruction¡ on pago tu¡o FIRST thsn type or print ln black lnk.

 1. Complainânt lnformttlon                                        2. Respondent lnfcrmation
Fält-Nama                                                                  çompany, ag6ncy,0r        you
I{ATHA}I                                                              discriminated against you. Name only ONE
Mlddþ lnitial                                                         Respondont per form. Oo not nåmÊ sn lndlvldual
M.                                                                                 aa Reepondont,
Lest Name                                                                Name
POKE                                                                     CITY OF LA CROSSE
strãGfÃrtilr6sslPo Box
7ß0      2"d Avo. $.
City                                        sfat€   Zlp Code             Strcot Addresg/P0 8ox
Rlchfleld                                   i[I{    55423                40{,   L¡ Cro¡se St., 2d Floor
Telephone Number                                                         City                                     State     Zip Çode
(6121 5s8-3e2õ                                                           Ln Crosse                                ytt        5460t
E-fiã¡l Ã<joiàss                                                         ïelephone Nurnber
 llate.Poke@gmail.com                                                    {608} 7re-?510           Ext.
May we call the Complainant at work'1                                    ln r.vhat Wisconsin county did the violâtiûn tsks phce?
fl'Yos         Elruo                                                     La Grorse
Tõfr-Tãlêpñondl,l umber
               Ext.


3. CHECK ONLYTHE BOXES THAT WERE T}IE REASOH FOR DISCRIilIINATION
   lf you checked a box with an ' , th€ statement in that box mu¡t be completed.
    I bolieve the   ,uI tvqt $l ù d    rninated or took action       ma becau¡e
ffiJ    of my race                             tr   of my conviction record                     U     of polygraph testing
        which is
U-õi      mi creed (religion)      '          tf    of my age (40 or older) "                   Ü     of my military sorvice
        which is                                    my date of birlh ís
                                                                        *
LJ      of my sex          '                  f¡    of my rnadtalstatus                         f,    of my use or nonu$e of
        which ís                                    which is                                          lawfulproducts
f]      of rny prognancy or maternity         lJ    of my sexualori¿nlation          '          [-J   of genetic testing
                                                    which is
n       crf   my nationalorigin/ancastry'     ü     of my color *                               ll    of my atresl record
        which is                                    which is
Ü       of my disabilitY t                     n    I filed a previous discrimination           n     loppoeed discrimination in
        which is                                    complaint with Ëqual Rights                       the workplace {rèfor to
                                                    Enter Case Number: CR                             dirsct¡onl lcl)
@¡ingortoparticipatainaCommunicationaþoutBeligiousmat1ersorpofitìcalmattgrs
El      preü¡ausþ filed a farnilytmedical leave                     f]    I testified or assisted with a   diærimination
       complaint with tho Equal Rights Division                           complaint filed with the Equal Rþhts Divisíon
       Enter Case Number: CR                                              Enter Case Nu              CR
In      prevFusly filad a wags and hour complalnt with              fJ The employar belíewd that twas going lo fila a
                                                                          wago and hour complalnt wilh the EqualRights
       the Equal Rights Ûivision
        Enter Case Nunlbar: LS                                            Division

4. Ðåtes of discrimination                  uired sst¡mate it un
Uate                        tion                                         the mûst rscânt
                      11 2015                                            10, 20f6

 [.R0-4206-F \R.      1 112O1?"i
                                                               EXHI BIT

                                                       l          2
         Case: 3:19-cv-00033-slc Document #: 11-2 Filed: 06/18/19 Page 2 of 3




5. Stetement of discrimination:
     Write a brief, conciso statoment expleining how you waro diocriminatad againet. Give the dats each action
     occurred and the name of the person who took the action, Explain how esch action(s) was ralated to the
     þ             checked ín

I wa¡ e member of the La  Crotto, Wircon¡ln, Police Department, einca 20t1. I $as onç of
approximately two Afrïcan-Americ¡n offlcor¡ on tha force. ln 2015 I war aarigned as a Neighborhood
Rerponre Offlcer (l{RO}, whlch wtr ¡ d¡¡irerble lob for rne. I wr¡ e*igned to the reme ¡gurd car ð¡
Offlcer Dan Ulrich, who is while.

ln l0lã, I begen to notic¡ l prttrm ol mi¡conduct on the pert of Offfccr Ulrlch, ¡nd I bec¡m¡ conc¡rnrd
that, if I dld not report it, l, myself, might bs in ¡erlou¡ trouble. So I mad¡ en or¡l report to my dlrect
ruperviror (Sgt. Andy Dittm¡n, tho acting Sgt. ol tha Vlce Unit and the NRO unítf.

A¡  a re¡ult of my report, the La Cro¡¡e Folica Dapertment commenced an lnvertlgatlon of Ofrlcer
Ulrich, bot the Depâñrnont ll¡o conrmoncad ¡n lnvoitlgåtlon of mo. flloreovor, I was placed on
Adminlstrativo Lsave whllo Officcr Ulrlch wt* not.

ln the rpring of 2016, the inveetigation of ma h¡d progreared to a polnt that it wao clear to me tha City
would be reoking my terminelion, albalt fo¡ lomo rather pttty allogod mitconduct. Becau¡s I dld not
believe thrt tho¡e w¡rs âny chancs to prçr;rv¡ my cmployment and repulatlon by opposlng the Clty'r
efforts to llrs me through avaiabls channel¡, I authori¡sd my union and my attorney to negotlata for the
mort favorablc to¡rnt of re¡ignatlon they could.

On Augu*t 10, end 1{, 2016, rupactfvely, tht Cityl reprorontativr and I rigned an ågr€emont that
effected tho lormination of rny employment ïrilh the C¡ty of La Cro¡so. I ellega that my "voluntary
rerlgnatlon" puriuånt to thls âgrtêmont wa¡ ¡ coníructlvo dltcharge, slnco I resigned only in ordar to
avold my certaln termln¡tion for alleged ml¡conduct.




6. Çertification artd Signature
     By my signaturo below, I certity that I have read the above complaint, and, under penalties of law, I daclsre
     that this         ts trr¡e and corrscl to the þeet of


                                                                               l?- /rc         /ç
                     Plsare complete Equal Rightg Proçesa lnformation $haet on Pag6 4
               Case: 3:19-cv-00033-slc Document #: 11-2 Filed: 06/18/19 Page 3 of 3




                    EQUAL RIGHTS COMPLAINT PROCESS INFORMATION SHEET
 Ploese complete and return this sheot with your completed complainl. l-his information is neces$ary to
                                 affectively
Complalnant First Narno                        Cornplainant Middle lnilial                   Complainant Last Name
NATHAH                                         MI                                            POKE
Current Date                                   Complainant Date of Birth (requerlad for identification purposea) mm/dd/yyyy
1A29t201ô                            5/30'{987
Ëont¡ct lnformrtion {lmport¿ntl Thc Complainånt murt notlff thô Equ¡l Rights Divieion,ll thera le a chrnge ol
¡ddre¡¡ or                   number. ll wc ars un¡ble (o locate th¡           thr          may bs
ls thsre a talephono number where the Complainanl can bs lf yas, ptovide the area code and telephone nurnber
reachsd betweer¡ 7:45 a,m. & 4:30 p.rn.?
I     ves       I
                tqo
Pleass provide ths name, address, and tolephone numbar of someone who doe¡ not reside wlth lho Complalnant but who
will know whors fo reach tho
Contact Person Nama                                        Relatlonshlp to lhe Complainant
Atty. Jêff $cott Olaon                                                  Attorney
$trset                                                                                     State     Zlp Code      Telephona Number
131 W. Ylllson St.                                        Madigon                          wl        53703         {608le83ó001
Employer lnformation
                                                                  ryork           Ë

     Lô83 thãn 15           n f6-100           u 101-200            201-500           flMore         crty
Does another                 otvn                                         yos, please provide lhe ûanìe of      company
fl    Yes                   No                 Not Sure

Flling with other Agencies
Have you filed a complaint in this matter wìth any other agency?          lfyes, narnð of agûncy     Date filed wlth the other agsncy
I  Yes               EltJo

S   ottlemsnt lnformation

Completo thi¡ rection if ths Complalnant lvas or still is omployed by the employer.
When was the Complalnant hirsd?            What wa8/ir the Job tltle?       ls the Complainant still employad by lhe Rcspondent?
                                                                            ü ves fl       ¡¡o

Gomplete this section if the Complatnant is no longer employed by the employer.

How drd tho                                                     Date Employrnent Endsd           Pay Rete at End     Hours par Week
[]o¡                 0uit   n                          orh €r   9/30/20t6                        t2s,oo              40
lf the Complainant was not promoted, what wae the litlo of the position applied fol?             Rete of Pay         Hours per Week

Al this time, what is the Complainant seeking to sottle the complainl?
Plaase contact Attorney Olson for              thi¡ information.

Statiotical lnformati on
Complalnant
     Male Ü         Female

Complaínrnt Rrce (chock eppropriate box or boxes):

L American lndian or Alaska Native                  iln Native Hawaiian or     Pacific lstander     I   Black or Africen American
                                                                                                    n Unknown
rf   ¡trsian                                           White

Nat,onalOrigin
